UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 06-1833



FRANCIS AKINRO,

                                                   Plaintiff - Appellant,

           versus


FIREMAN   ABINA     GBENGA;   MS.   WILLIAMS,    (Iya
Alake),

                                                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:01-cv-04188-CCB)


Submitted: November 15, 2006                    Decided:   November 17, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis Akinro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Francis Akinro appeals the district court’s order denying

Akinro’s motion to reopen his case based on newly discovered

evidence.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    Akinro v. Gbenga, No. 1:01-cv-04188-CCB (D. Md.

July 11, 2006).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                            AFFIRMED




                                - 2 -